          Case 1:19-cr-02024-SAB            ECF No. 107        filed 05/18/21      PageID.203 Page 1 of 3
O PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                      U.S. DISTRICT COURT
                                                                                                EASTERN DISTRICT OF WASHINGTON


                                                              for                                May 18, 2021
                                            Eastern District of Washington                           SEAN F. MCAVOY, CLERK




U.S.A. vs.                      Jim, Tyler Clint                         Docket No.          0980 1:19CR02024-SAB-1


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Arturo Santana, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant, Tyler Clint Jim, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
Mary K. Dimke, sitting in the Court at Yakima, Washington, on the 10th day of July 2019, under the following conditions:

Special Condition #9: Defendant shall participate in a program of location monitoring. Defendant shall wear, at all times,
an electronic device under the supervision of U.S. Probation. In the event Defendant does not respond to location monitoring
or not be found, the U.S. Probation Office shall forthwith notify the United States Marshal Service, who shall immediately
find, arrest and detain Defendant. Defendant shall pay all or part of the cost of the program based upon ability to pay as
determined by the U.S. Probation Office.

Special Condition #10: Defendant shall be restricted to his residence at all times except for: attorney visits; court
appearances; case-related matters; court-ordered obligations; or other activities as pre-approved by the Pretrial Services
Office or supervising officer, including but not limited to employment, religious services, medical necessities, substance
abuse testing or treatment, or mental health treatment.

Special Condition #11: Defendant shall be restricted by a geofence around the victim's residence and place of employment,
the boundaries of which shall be determined at the discretion of the United States Probation Office.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Tyler Jim is alleged being in violation of his pretrial release conditions by failing to abide by his location
monitoring schedule and restriction to his residence,                                                                     on
the nights of May 14, 15, and 16, 2021.

On July 11, 2019, the conditions of pretrial release supervision were reviewed and signed by Mr. Jim. He acknowledged
an understanding of his conditions, which included special condition number 10.

On May 14, 2021, Mr. Jim failed to abide by his location monitoring schedule that required him to return home after work
by 7 p.m. A review of BI Total Access (BI) global positioning system (GPS) mapping revealed Mr. Jim arrived at his
grandmother’s property,                                                         at approximately 1:15 a.m., on May 15,
2021.

On May 15, 2021, a review of BI GPS mapping revealed Mr. Jim failed to abide by his location monitoring schedule that
required him to remain home all day as he had no pre-approved time out. Mr. Jim had not returned home since May 14,
2021.

On May 16, 2021, a review of BI GPS mapping revealed Mr. Jim failed to abide by his location monitoring schedule that
required him to remain home all day as he had no pre-approved time out. Mr. Jim had not returned home since May 14,
2021.
          Case 1:19-cr-02024-SAB            ECF No. 107        filed 05/18/21      PageID.204 Page 2 of 3
   PS-8
   Re: Jim, Tyler Clint
   May 18, 2021
   Page 2
Violation #2: Tyler Jim is alleged to be in violation of his pretrial release conditions by entering the greofence
perimeter/exclusion zone surrounding the victim’s residence on May 15, 2021.

On July 11, 2019, the conditions of pretrial release supervision were reviewed and signed by Mr. Jim. He acknowledged an
understanding of his conditions, which included special condition number 11.

On May 15, 2021, at approximately 8:25 p.m., this officer received an alert from BI that Mr. Jim had entered the exclusion
zone where the victim’s residence is located. At approximately 8:25 p.m., this officer received an alert from BI that Mr. Jim
exited the exclusion zone. A review of the BI GPS mapping showed Mr. Jim drive through the area and did not make a stop.
Audio messages were delivered to Mr. Jim’s tracker instructing him to contact this officer. Mr. Jim failed to contact this
officer.

Violation #3: Tyler Jim is alleged to be in violation of his pretrial release conditions by failing to wear at all times an
electronic device under the supervision of U.S. Probation since May 17, 2021.

On July 11, 2019, the conditions of pretrial release supervision were reviewed and signed by Mr. Jim. He acknowledged
an understanding of his conditions, which included special condition number 9.

On May 17, 2021, at approximately 11:29 a..m., this officer received alerts from BI that Mr. Jim had a tracker strap tamper
and tracker proximity tamper. This officer made attempts to contact Mr. Jim via listed message telephone numbers with no
success. This officer sent Mr. Jim audio messages to his tracker instructing him to contact this officer. Mr. Jim did not
acknowledge the messages. A review of the GPS mapping revealed Mr. Jim was at
                      the home of Mr. Jim’s uncle, Willard Maldonado, and neighbor to his grandmother. At approximately
3:55 p.m., this officer spoke with Mr. Maldonado, after he arrived home from work. Mr. Maldonado stated he was told Mr.
Jim cut off his tracker and threw it in a field nearby. This officer let Mr. Maldonado know the tracker showed it was on his
property. Mr. Maldonado stated that Mr. Jim was not at his home or property as he was not allowed to be there. Mr.
Maldonado stated he would look for the tracker as Mr. Jim was not there. This officer attempted to restore the tracker strap
and proximity tampers, but they could not be restored, indicating the tracker was not on Mr. Jim’s person nor was the strap
attached.

At approximately 5:30 p.m., Supervising U.S. Probation Officer Jose Zepeda located the GPS tracker and it’s battery in a
field South of Mr. Jim’s grandmother’s home. Mr. Jim’s whereabouts are unknown as of the date of this report.

                             PRAYING THAT THE COURT WILL ORDER A WARRANT

                                                                           I declare under the penalty of perjury
                                                                           that the foregoing is true and correct.
                                                                           Executed on:       May 18, 2021
                                                                   by      s/Arturo Santana
                                                                           Arturo Santana
                                                                           U.S. Pretrial Services Officer
         Case 1:19-cr-02024-SAB         ECF No. 107      filed 05/18/21      PageID.205 Page 3 of 3
  PS-8
  Re: Jim, Tyler Clint
  May 18, 2021
  Page 3


THE COURT ORDERS

[ ]      No Action
[X]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ X]     Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                      5/18/2021

                                                                      Date
